internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp br4 plr-122510-98 date date distributing distributing controlled corp corp corp corp corp corp corp corp corp corp corp corp corp corp corp corp corp a b c d e f g country h busine sec_1 busine sec_2 date date date date date date family x family y a b c d e f g h i j k l m n o p q r s t this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below facts distributing a holding_company wholly owns distributing which conducts busine sec_1 and corp and corp owns a percent of the stock of corp distributing wholly owns controlled which conducts busine sec_2 distributing has owned all of its distributing stock and distributing has owned all of its controlled stock for more than five years distributing 1’s voting common_stock is owned by a b percent and b c percent its nonvoting nonparticipating noncumulative preferred_stock is owned by corp and its nonvoting common_stock is owned by corp d percent corp e percent corp f percent corp g percent and corp h percent in addition to holding distributing stock corp has substantial business interests that are unrelated to the operations of busine sec_1 and busine sec_2 c owns all the voting common_stock of corp the nonvoting common_stock of corp is owned i percent by corp j percent by corp and a percent by corp corp and corp each owns one-half of corp 12’s voting common_stock corp owns all of corp 10’s and corp 11’s voting common_stock and corp is owned by c and d c owns corp corp is owned by corp corp and corp corp and corp are owned by e and corp is owned by e and his children f e’s brother and his children and grandchildren corp and corp corp is owned by e and his wife and several trusts established for the benefit of their children corp 4's nonvoting common_stock is owned equally by corp and corp and its voting common_stock is owned k percent by corp and l percent by each of corp and corp corp 9's voting preferred_stock is owned by distributing m percent corp n percent and corp o percent corp 9's voting common_stock is owned equally by corp and corp corp owns p percent and b owns the remaining c percent of the voting common_stock of corp corp also owns all of corp 5's nonvoting common_stock corp owns all the nonvoting preferred_stock of corp all of the above corporations are domestic except for corp corp corp corp corp and corp all of which are country h corporations c and d are nonresident_aliens for u s tax purposes distributing distributing and controlled are members of an affiliated_group that files a consolidated u s federal_income_tax return on date distributing purchased for cash shares of corp 4's nonvoting preferred_stock and on date corp and corp each purchased for cash shares of corp 4's nonvoting preferred_stock collectively the first preferred_stock purchases on date distributing corp and corp each transferred their corp nonvoting preferred_stock to newly formed corp in exchange for corp voting preferred_stock of equal value subsequent to date corp and corp each acquired shares of corp 4's voting common_stock on date distributing purchased for cash additional shares of corp 9's voting preferred_stock the second preferred_stock purchase on date corp distributed to corp in complete redemption of all of the corp nonvoting common_stock then owned by corp shares of corp voting preferred_stock currently owned by corp the redemption the proposed transaction described in greater detail below involves the split- off of controlled to b corp and corp in the second distribution corp will receive q more than percent of the controlled stock in the second distribution during the five-year period ending on the date of the proposed transaction several stock acquisitions have occurred among indirect owners of distributing stock one of these occurred on date when corp distributed to corp and corp all of the corp stock ie all of corp 4’s nonvoting common_stock and l percent each of its voting common_stock and all of the corp stock ie all of corp 9’s voting common_stock that they presently own the date stock_distribution sec_311 of the internal_revenue_code applied to the date stock_distribution and corp and corp received a fair_market_value basis in the distributed stock under sec_301 accordingly the date stock_distribution was a purchase under sec_355 this purchase of corp and corp stock resulted in a deemed purchase of distributing stock by operation of sec_355 as a result of this deemed purchase of the q percent of controlled stock that corp will receive in the second distribution an amount of controlled stock representing at least percent of controlled’s outstanding_stock will be disqualified_stock under sec_355 and the second distribution will be a disqualified_distribution under sec_355 financial information has been received which indicates that busine sec_1 and busine sec_2 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years b corp and corp the latter two of which are ultimately controlled by c and d who together comprise family x wish to concentrate on busine sec_2 a the son of e and nephew of f corp corp and corp the latter three of which are ultimately controlled by e and f and their families who together with a comprise family y wish to concentrate on busine sec_1 proposed transaction to allow the distributing shareholders to concentrate on the business that most interests them the following transaction has been proposed i distributing will distribute all of the controlled stock to distributing the first distribution ii to meet the requirements of sec_355 and b a and for other business reasons distributing will transfer all of the corp stock to distributing iii distributing will transfer to controlled all its voting preferred_stock in corp two notes receivable from corp and cash that distributing intends to borrow from a commercial lender collectively the contribution the contribution will be made to equalize the post-transaction values of distributing and controlled and to eliminate distributing 1’s indirect ownership_interest in controlled iv distributing will distribute its controlled stock q percent to corp r percent to corp and the remainder to b collectively the distributees in exchange for all of the distributees’ distributing stock the second distribution and together with the first distribution the distributions following the second distribution the amount of cash contributed to controlled in the contribution may be adjusted under a post-closing adjustment provision the adjustment provision contained in the restructuring agreement any amount of cash controlled transfers to distributing under the adjustment provision will not exceed the amount of cash controlled receives in the contribution first distribution representations the following representations have been submitted in support of the first distribution a no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted d following the distributions distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except that g a member of the board_of directors but not an employee of distributing may be hired by controlled as a consultant the terms of any such consultancy will be negotiated between g and controlled on an arm’s-length basis e the first distribution will enable the shareholders of distributing to concentrate on the business that most interests them see sec_1_355-2 example of the income_tax regulations revproc_96_30 appendix a sec_2 1996_1_cb_696 the first distribution is motivated in whole or substantial part by this and other corporate business purposes f neither distributing nor controlled is an s_corporation under sec_1361 and neither plans or intends to make an s_corporation_election under sec_1362 after the first distribution g except for the second distribution there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of distributing or controlled after the first distribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the first distribution i immediately after the first distribution the gross assets of busine sec_1 directly conducted by distributing will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing j immediately after the first distribution the gross assets of busine sec_2 directly conducted by controlled will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled k there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first distribution except in the ordinary course of business l no intercorporate debt will exist between distributing and controlled at the time of or after the distributions except for certain intercompany items created in the ordinary course of business that are consistent with past practice such items are not anticipated to materially exceed dollar_figures and will be settled as promptly as practicable following the distributions any debt owed by controlled to distributing after the distributions will not constitute stock_or_securities m immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d distributing does not have an excess_loss_account in its controlled stock n there will be no continuing transactions between distributing and controlled except as follows distributing currently performs certain administrative functions for controlled and controlled reimburses distributing for the costs and expenses of these functions following the distributions distributing will continue to provide these functions to controlled for a transition_period that should not materially exceed six months payments made in connection with these transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distributions determined after applying sec_355 p less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock measured after the second distribution will have been acquired by any means during the two-year period ending on the date of the distributions q less than percent of the total combined voting power of all classes of controlled stock entitled to vote and less than percent of the total value of shares of all classes of controlled stock measured after the second distribution will be received by the distributees in exchange for distributing stock that will have been acquired by any means during the two-year period ending on the date of the distributions r the first distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly except for acquisitions described in sec_355 stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled contribution and second distribution representations the following representations have been made in support of the contribution and the second distribution s the fair_market_value of the controlled stock and other consideration received by each distributee will approximately equal the fair_market_value of the distributing stock surrendered by that distributee in the exchange t no part of the consideration distributed in the second distribution will be received by a distributee as a creditor employee or in any capacity other than that of a shareholder of distributing u the five years of financial information submitted on behalf of distributing is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted v the five years of financial information submitted on behalf of controlled is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted w immediately after the second distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of distributing and distributing will be engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 x following the second distribution distributing indirectly through its ownership of distributing stock and controlled will each continue the active_conduct of its business independently and with its separate employees except as described in representation d above y the second distribution will enable the shareholders of distributing to focus on the business that most interests them see sec_1_355-2 example revproc_96_30 appendix a sec_2 1996_1_cb_696 the second distribution is motivated in whole or substantial part by this and other corporate business purposes z neither distributing nor controlled is an s_corporation under sec_1361 and neither plans or intends to make an s_corporation_election under sec_1362 after the second distribution aa there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the second distribution bb there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the second distribution cc immediately after the second distribution the gross assets of busine sec_1 directly conducted by distributing will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing dd immediately after the second distribution the gross assets of busine sec_2 directly conducted by controlled will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled ee there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the second distribution except in the ordinary course of business ff controlled will neither assume liabilities nor receive assets subject_to liabilities in the contribution gg no investment_credit determined under sec_46 has been or will be claimed with respect to any property transferred in the contribution hh it is not anticipated that there will be any intercorporate debt between distributing and controlled at the time of or after the second distribution however if any such indebtedness exists it will have been incurred in the ordinary course of business and any debt owed by controlled to distributing will not constitute stock_or_securities ii except as noted in representation n above and except for any payment pursuant to the adjustment provision there will be no continuing transactions between distributing or distributing on the one hand and controlled on the other after the second distribution jj immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d distributing does not have an excess_loss_account in its distributing stock kk no two parties to the contribution and second distribution are investment companies as defined in sec_368 and iv ll the second distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly except for acquisitions described in sec_355 stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled see also sec_355 additional representations the following additional representations have been submitted in support of the requested rulings mm there is no plan or intention to alter any rights in the stock of distributing distributing controlled corp or any other corporation discussed herein before or after the distributions nn corp will not acquire in any manner a voting interest in distributing or distributing or their subsidiaries if any after the distributions oo there is no plan or intention for distributing to convert its nonvoting preferred_stock into any class of voting_stock of either distributing distributing or any of their subsidiaries either before or after the distributions pp there is no plan or intention for distributing to issue whether through a sale recapitalization stock_dividend conversion of options securities or other rights or in any other fashion its voting_stock to corp before after or as part of the proposed transaction qq following the proposed transaction no member of family x will participate in any manner in the management or operations of distributing or distributing rr the value of the family x economic_interest in distributing held indirectly through corp 3's nonvoting preferred_stock in distributing after the distributions will be t percent of the total value of all outstanding distributing stock ss to the best of their knowledge and belief distributing corp and corp each paid the same amount in the first preferred_stock purchases that an unrelated third party would have paid to corp for the same amount of corp stock tt to the best of its knowledge and belief distributing paid the same amount in the second preferred_stock purchase that an unrelated third party would have paid to corp for the same amount of corp stock uu to the best of their knowledge and belief the amount that an unrelated third party would have paid for the corp stock received by corp from corp in the redemption was equal to the amount that an unrelated third party would have paid for the corp stock redeemed from corp in the redemption first distribution rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the first distribution no gain_or_loss will be recognized by distributing on the first distribution sec_355 revrul_62_138 1962_2_cb_95 revrul_98_27 i r b no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of controlled stock in the first distribution sec_355 revrul_62_138 1962_2_cb_95 revrul_98_27 i r b the holding_period of the controlled stock received by distributing in the first distribution will include the period during which the distributing stock was held by distributing provided that distributing holds the distributing stock as a capital_asset on the date of the first distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 contribution and second distribution rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the contribution and the second distribution the contribution followed by the second distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 distributing will recognize gain but not loss on the second distribution as if it had sold the controlled stock to the distributees at its fair_market_value sec_355 and sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributees on their receipt of controlled stock in exchange for distributing stock in the second distribution sec_355 the basis of the controlled stock received by each of the distributees in the second distribution will equal the basis of the distributing stock that each surrenders in exchange therefor sec_358 the holding_period of the controlled stock received by each of the distributees will include the holding_period of the distributing stock that each surrenders in exchange therefor provided that each distributee holds the distributing stock as a capital_asset on the date of the second distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 caveats we express no opinion about the tax treatment of the proposed transaction under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion concerning the transfer described in step ii above the tax treatment of the first preferred_stock purchases second preferred_stock purchase and the redemption the allocation or amount of stock bases under any provision of the code except as described in ruling above and the tax treatment of any payments made under the adjustment provision temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see section dollar_figure of revproc_99_1 1999_1_irb_6 which addresses in greater detail when a ruling will be revoked or modified however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances procedural matters this ruling letter has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel corporate by robert t hawkes assistant to the chief branch
